DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending.

Drawings
2.	Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See, e.g., U.S. Publication No. 2018/0048446; figure 3). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 13 and all dependent thereon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13: the limitation “a second transmission from the UE” (line 6) renders the claim(s) indefinite because it is unclear if “the UE” refers to “a first user equipment (UE)” (line 1) or “a second UE” (line 3). For purposes of examination, the said limitation is interpreted as either the first or second UE1.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



9.	Claims 1, 2, 4-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0112544 (hereinafter (“Chen”), in view of U.S. Publication No. 2020/0037126 (hereinafter “Lee`126”).

Regarding claims 1 and 28: Chen teaches a method of wireless communication at a user equipment (UE), comprising: 
transmitting a first transmission comprising first sidelink control information (SCI), wherein the first SCI includes information about a [resource] of second SCI for a second transmission from the UE; and transmitting the second transmission comprising the second SCI using the (See, e.g., [0033]-[0037], [0043]-[0044], and [0049]-0055]; resource information for a second transmission is indicated in a first SCI.).
Chen teaches the use of cyclic shifts for transmissions (See, e.g., [0043], [0049] and [0059]; note DM-RS generation), but does not explicitly state wherein the resources indicated in the SCI for a later transmission include a second cyclic shift. However, Lee`126 teaches indicating a second cyclic shift (See, e.g., [0008]-[0010], [0019]; note also [0134]-[0139] and [0146]-[0151].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
The rationale set forth above regarding the method of claim 1 is applicable to the apparatus of claim 28.

Regarding claims 2 and 14: Chen modified by Lee`126 further teaches wherein the second transmission is a retransmission of the first transmission (See, e.g., Chen: [0033]-[0035].).
The rationale set forth above regarding the method of claim 2 is applicable to the apparatus of claim 14.

Regarding claims 4-6 and 19-21: Chen modified by Lee`126 further teaches wherein the first cyclic shift is randomly selected, and the information indicates whether the second cyclic shift of the second SCI is the same as the first cyclic shift (i.e. claim 4); and wherein a first bit value indicates that the second cyclic shift of the second SCI is the same as the first cyclic shift, and a second bit value indicates that the second cyclic shift of the second SCI is randomly selected (i.e. claim 5); and wherein a first bit value indicates that the second cyclic shift of the second SCI is the same as the first cyclic shift and a second bit value indicates that the second cyclic shift of the second SCI is different than the first cyclic shift (i.e. claim 6) (See, e.g., Chen: [0037]. See also Lee`126: [0134]-[0137] and [0151]; same different or random are options depending on network conditions.). The motivation for modification set forth above regarding claim 1 is applicable to claims 4-6.
The rationale set forth above regarding the methods of claims 4-6 is applicable to the apparatuses of claims 19-21.

Regarding claims 7, 9, 22, and 24: Chen modified by Lee`126 further teaches wherein the information comprises a single bit (i.e. claim 7); and wherein the information comprises multiple bits (i.e. claim 9) (See, e.g., Lee`126: [0132]-[0152]; note potential for two or more configurations.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to implement either one or more bits, within the system of Chen modified by Lee`126, in order to account for two or more values, respectively.
The rationale set forth above regarding the methods of claims 7 and 9 is applicable to the apparatuses of claims 22 and 24, respectively.

Regarding claims 8 and 23: Chen modified by Lee`126 further teaches wherein the information indicates a value of the second cyclic shift for the second SCI (See, e.g., Lee`126: [0008].). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.
The rationale set forth above regarding the method of claim 8 is applicable to the apparatus of claim 23.

Regarding claims 10, 11, 25, and 26: Chen modified by Lee`126 further teaches selecting the second cyclic shift of the second SCI based on a channel busy ratio (CBR) (i.e. claim 10); and wherein the second cyclic shift of the second SCI is the same as the first cyclic shift if the CBR meets a threshold, and the second cyclic shift of the second SCI is different than the first cyclic shift if the CBR is below the threshold (See, e.g., Lee`126: [0086]-[0088].). The motivation for modification set forth above regarding claim 1 is applicable to claims 10 and 11.
The rationale set forth above regarding the methods of claims 10 and 11 is applicable to the apparatuses of claims 25 and 26, respectively.

Regarding claims 12 and 27: Chen modified by Lee`126 further teaches receiving an indication of the threshold in a radio resource control (RRC) configuration (See, e.g., Lee`126: [0086]-[0088]; threshold settings may be predetermined. See also Chen: [0031]-[0032]; note RRC signaling parameters.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to further incorporate features from the system of Lee`126, such as the RRC signaling functionality, within the system of Chen modified by Lee`126, in order to signal the CBR threshold.
The rationale set forth above regarding the method of claim 12 is applicable to the apparatus of claim 27.

Regarding claims 13 and 29: Chen teaches a method of wireless communication at a first user equipment (UE), comprising: 
receiving, from a second UE, a first transmission comprising first sidelink control information (SCI) having a first cyclic shift; and using information in the first SCI to determine cyclic shift information about a second cyclic shift of second SCI for a second transmission from the UE (See, e.g., [0033]-[0037], [0043]-[0044], and [0049]-0055]; resource information for a second transmission is indicated in a first SCI, which forms a basis for resource selection by other UEs.).
Chen teaches the use of cyclic shifts for transmissions (See, e.g., [0043], [0049] and [0059]; note DM-RS generation), but does not explicitly state wherein the resources indicated in the SCI for a later transmission include a second cyclic shift. However, Lee`126 teaches indicating a second cyclic shift (See, e.g., [0008]-[0010], [0019]; note also [0134]-[0139].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate 
The rationale set forth above regarding the method of claim 13 is applicable to the apparatus of claim 29.

Regarding claims 16 and 30: Chen modified by Lee`126 further teaches excluding the second cyclic shift from selection for a third SCI from the first UE using the information received in the first SCI (See, e.g., Chen: [0034]-[0036]; note resource selection/exclusion is based on sensed parameters; note also the explanation set forth above regarding claim 13.).
The rationale set forth above regarding the method of claim 16 is applicable to the apparatus of claim 30.

Regarding claim 17: Chen modified by Lee`126 further teaches [wherein] the first UE excludes the second cyclic shift based on the first cyclic shift if the information indicates that the second cyclic shift is the same as the first cyclic shift (See, e.g., Chen: [0034]-[0036]; note recognition of which resources have been reserved; note also the explanation set forth above regarding claim 13.).

Regarding claim 18: Chen modified by Lee`126 further teaches wherein the first UE excludes a value of the second cyclic shift based on the information indicating the value of the second cyclic shift (See, e.g., Chen: [0034]-[0036]; note resource selection/exclusion is based on sensed parameters. See also Lee`126: [0008]-[0010], [0019], [0134]-[0139]; note also the explanation set forth above regarding claim 13.). The motivation for modification set forth above regarding claim 13 is applicable to claim 18.
s 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Lee`126, and in further view of U.S. Publication No. 2019/0014563 (hereinafter “Lee`563”).

Regarding claims 3 and 15: Chen modified by Lee`126 substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the first transmission and the second transmission are semi-persistent scheduling (SPS) transmissions. However, in a similar field of endeavor, this feature is taught by Lee`563 (See, e.g., [0009]-[0013].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lee`563, such a cyclic shift parameter and/or indication functionality, within the system of Chen modified by Lee`126, in order to schedule transmissions and/or reduce overhead.

Relevant Art
11.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This point was discussed with the Applicant. See the summary for interview held September 10, 2021.